DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 04/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

3.       In response to the Office action dated on 03/16/2022 the Amendment has been received on 05/06/2022.
         Claims 17 and 18 have been amended
         Claims 1-18 are currently pending in this application.

Response to Arguments

4.      Applicant’s arguments, see pages 9-12 filed on 05/06/2022, with respect to claims 1-18 have been fully considered and are persuasive. The appropriate claims (17 and 18) have been amended in order to overcome the rejections provided in the previous Office action. Therefore, all of the previous rejections of claims 17 and 18 have been withdrawn. Claims 1-16 are remaining allowable as it has been indicated in the previous Office action.

Allowable Subject Matter

5.          Claims 1-18 are allowed.
6.          The following is a statement of reasons for the indication of allowable subject matter:  
             With respect to claims 1, 15 and 16, the most relevant prior art, Nakamura (US PAP 2018/0344272 A1) in view of Singh (EP 3 660 859 A1) teach a rounding imaging management apparatus and method for operating the rounding imaging management apparatus and a non-transitory computer-readable storage medium storing a program for operating rounding imaging management apparatus; wherein Nakamura teaches a rounding imaging management apparatus and method with a non-transitory computer-readable storage medium storing a program for operating rounding imaging management apparatus for operating a rounding imaging for radiographing individual patients while rounding hospital rooms using a mobile radiography apparatus (see abstract; Figs. 1-10; paragraphs 0012, 0035, 0045, 0111, 0016, 0117 and 0120).  Singh et al. teach (see abstract; paragraphs 0004, 0008-0012, 0019-0038 and 0054-0058) a first acquisition unit that acquires imaging order information indicating content of the radiography in the rounding imaging to be performed (paragraph 0022 and 0054-0058); a second acquisition unit that acquires, from time results data in which a necessary time in the rounding imaging performed in the past is registered (paragraph 0023 and 0054-0058), the necessary time (paragraph 0031 and 0054-0058).
         Nakamura and Singh teach related methods and apparatus for rounding imaging management but fail to explicitly teach or make obvious a creation unit that creates a rounding plan of the rounding imaging on the basis of the imaging order information and the necessary time; and an output controller that performs a control for outputting the rounding plan as claimed in combination with all of the remaining limitations of the respective claims mentioned above.
       Claims 2-14 are allowable by virtue of their dependence.

Conclusion

7.      The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Watanabe et al. (US PAP 2013/0272502 A1; see paragraphs 0021-0023); Okuno (US PAP 2016/0058402 A1; see paragraph 0055); Winkelmann (US PAP 2008/0292168 A1; see paragraph 0034); Sehnert et al. (US PAP 2013/0336445 A1; see paragraph 0046) and Takeguchi et al. (US PAP 2014/0219524 A1; see paragraphs 0143, 0193 and 0227) teach the rounding imaging management apparatus and methods.
8.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884
                                                                                                                                                                                                       /I.K./   May 11, 2022